PER CURIAM:
Mabinty Camara, a native and citizen of Guinea, petitions for review of an order of the Board of Immigration Appeals (Board) denying her motion to reconsider. We have reviewed the administrative record and find no abuse of discretion in the denial of relief on Camara’s motion. See 8 C.F.R. § 1003.2(a) (2011). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Camara (B.I.A. June 28, 2011). We dispense with oral argument because the facts and legal contentions are adequately *192presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.